Citation Nr: 0513229	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  99-22 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an increased rating for tinea pedis, tinea 
corporis, tinea cruris and bilateral onychomycosis, currently 
evaluated as 50 percent disabling.  

2.	Entitlement to service connection for spondyloarthropathy, 
including psoriatic arthritis.  

3.	Entitlement to service connection for a respiratory 
disorder.  

4.	Entitlement to service connection for sexual and 
genitourinary dysfunction.  

5.	Entitlement to service connection for a psychiatric 
disorder.  

6.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to January 
1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Regarding the veteran's claim for increased evaluation for 
his service-connected skin disorder, it is noted that, in 
April 2005, after certification to the Board, a statement was 
submitted from a physician, Michele Grundstein, M.D.,  who 
indicated that she had been treating the veteran since 
October 2002.  It was noted that the veteran's skin disorder 
included symptoms of severe, disfiguring rashes.  The 
physician indicated that the veteran might be better rated 
under the criteria for evaluation of lupus erythematosus, but 
does not go so far as to render a diagnosis of this disorder.  
Under these circumstances, medical records from this 
treatment should be associated with the claims folder prior 
to appellate consideration.   

The veteran is seeking service connection for multiple 
disabilities, including spondyloarthropathy, a respiratory 
disorder, sexual and genitourinary dysfunction, and a 
psychiatric disorder.  He is also requesting entitlement to a 
total rating by reason of individual unemployability due to 
service connected disabilities.  Regarding the claim for a 
total rating, it is noted that the veteran may no longer be 
claiming this benefit as he stated in a statement received in 
February 2004 that he was "inclined to dismiss" his 
request.  It is unclear whether this represents a withdrawal 
of his claim.  

Review of the record shows that the veteran's main contention 
is that service connection is warranted because the claimed 
disabilities are secondary to his service connected skin 
disorder.  There are medical statements regarding the 
veteran's spondyloarthropathy, respiratory disorder and 
genitourinary dysfunction from three private physicians, Drs. 
Joshua, Stein and Cohen, who indicate that a possible 
secondary relationship exists.  Medical records of treatment 
rendered by these physicians have not been requested or 
obtained by the VA.  There is also a May 2003 mental status 
examination by a VA psychiatrist that diagnosed (without 
explanation) the veteran as having a mood disorder due to a 
medical condition, specifically a skin disorder.  

Under these circumstances, the claim is remanded for the 
following:

1.  The RO should contact the veteran and 
ascertain whether or not he wishes to 
pursue his claim for a total rating based 
on individual unemployability due to 
service connected disabilities.  

2.  After obtaining any necessary 
consent, the RO should request copies of 
all records of treatment rendered from 
Drs. Grundstein , Joshua, Stein, and 
Cohen.  

3.  The veteran should be scheduled for a 
special psychiatric examination to 
ascertain the current nature and extent 
of any psychiatric abnormality.  The 
examiner should be requested to render an 
opinion regarding whether it is at least 
as likely as not that any manifested 
psychiatric disorder may be related to 
his service connected skin disability.  
The claims folder should be made 
available for review in connection with 
this examination.  The specialist should 
provide complete rationale for all 
conclusions reached.

4.  The veteran should be scheduled for a 
special dermatology examination to 
ascertain the current nature and extent 
of his skin disorder.  The examiner 
should be requested to render an opinion 
regarding the correct diagnosis for the 
veteran's skin abnormality and whether it 
is at least as likely as not that a 
diagnosis of lupus erythematosus or other 
autoimmune disorder may be related to his 
service connected skin disability or to 
service.  The claims folder should be 
made available for review in connection 
with this examination.  The specialist 
should provide complete rationale for all 
conclusions reached.

5.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




